ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-062, concluding that DONALD M. ROHAN of MAPLEWOOD, who was admitted to the bar of this State in 1996, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC l.l(b)(pattern of neglect), RPC 1.2(a)(failure to abide by client’s decision whether to accept offer of settlement), RPC 1.4(a)(failure to communicate with client), RPC 1.4(b)(failure to explain matter to extent necessary to permit client to make informed decisions), RPC 1.16(a)(2)(failure to withdraw from representation when lawyer’s physical or mental condition materially impairs ability to represent client), and RPC 8.4(e)(conduet involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that DONALD M. ROHAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 10, 2005; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
*288ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.